Citation Nr: 0319389	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  00-00 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran had verified active service from June 1966 to 
August 1987.  He died on October [redacted], 1996.  The appellant is 
the veteran's surviving spouse.  

When this matter originally came before the Board of 
Veterans' Appeals (Board) in February 2001, it was remanded 
to the Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO) for additional development and 
readjudication.  When this matter was last before the Board 
in November 2002, additional development of the issue 
considered herein was undertaken.  That development was 
completed, and the case is ready for further appellate 
review. 

When the appeal was considered by the Board in February 2001, 
it was noted that the appellant had previously expressed 
disagreement with the assignment of an effective date of 
January 1, 1999 for the grant of her widow's death pension 
benefits.  Consequently, the RO was directed to issue a 
statement of the case in response to that notice of 
disagreement in accordance with the holding in Manlincon v. 
West, 12 Vet. App. 238 (1999).  In a September 2002 decision, 
however, the RO granted an effective date of November 1, 1996 
for the widow's death pension benefits award.  It is noted 
that the veteran had died on October [redacted], 1996, within the 
month prior to November 1, 1996.  Given that the award of 
death pension can be effective no earlier than the date of 
the veteran's death, and given that payment for death pension 
benefits can begin no earlier than the first day of the month 
following the death of a veteran, the Board finds that the 
assignment of November 1, 1996 as the effective date for the 
widow's death pension benefits award must be considered a 
complete grant of the benefit sought.  There is no basis in 
law or in fact for the award of an earlier effective date.  
Consequently, the issuance of a statement of the case as to 
that issue would serve no useful purpose.  




REMAND

Pursuant to the Board's November 2002 development memorandum, 
an additional VA medical opinion regarding the cause of the 
veteran's death has been obtained and associated with the 
claims file.  Since this evidence is pertinent to the 
appellant's claim, and since it has not been considered by 
the RO, and the appellant has not submitted a statement 
waiving such consideration, it must be referred to the RO for 
initial review.  38 C.F.R. § 20.1304 (2002); Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Secondly, as was noted in the February 2001 remand there was 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, a decision was issued in the Federal Circuit Court 
that interpreted the effect of the VCAA on claims for 
veteran's benefits, including the appellant's claim.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Among other things, this 
decision asserted that appellants must be afforded one year 
to respond to any request for development information under 
the VCAA.  Consequently, the RO must provide the appellant 
with complete notice of the provisions of the VCAA consistent 
with the holding in the aforementioned Federal Circuit Court 
decision and the holding of the Court in Quartuccio v. 
Principi and determine whether any additional notification or 
development action is required under the VCAA.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  In 
particular, the appellant should be 
provided a letter notifying her of the 
provisions of the VCAA and their effect on 
her particular claim.  The letter should 
specifically identify the type of evidence 
needed to substantiate her claim.  This 
letter should also contain a statement as 
to which portion of evidence, if any, is 
to be provided by the claimant and which, 
if any, VA will attempt to obtain for the 
claimant.  An appropriate period of time 
should be allowed for response to this 
letter.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

2.  The RO should consider all of the 
evidence of record, including any records 
received subsequent to the RO's issuance 
of the supplemental statement of the case 
in June 2002, and readjudicate the 
appellant's claim.  If a complete grant 
of the claims remain denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  See Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified; however, she has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




